Johnson, Judge.
Edrick Foster appeals from his conviction of sale of cocaine. At his trial, the State presented evidence showing that Foster sold ten pieces of “crack” cocaine to an undercover police officer in Brooks County, Georgia. The State also presented evidence of a similar transaction. A police officer testified that on another occasion Foster arrived at a motel in Brooks County where the police were executing search warrants. Upon seeing the police, Foster fled and the officer saw him throw down two plastic bags containing a total of 41 pieces of crack cocaine. Foster’s sole argument on appeal is that the trial court erred in admitting this similar transaction evidence. “Evidence of similar crimes is admissible when its relevance to show identity, motive, plan, scheme, bent of mind and course of conduct, outweighs its prejudicial impact. However, before it is admissible, two conditions must be satisfied. First, there must be evidence that the defendant was in fact the perpetrator of the independent crime. Second, there must be sufficient similarity or connection between the independent crime and the offense charged.” (Citations and punctuation omitted.) Mosley v. State, 203 Ga. App. 275 (1) (416 SE2d 736) (1992). Here, *69the officer identified Foster as the perpetrator of the independent crime. “On the question of similarity, the trial court’s findings will not be disturbed unless ‘clearly erroneous.’ [Cits.]” Mitchell v. State, 206 Ga. App. 672, 673 (2) (426 SE2d 171) (1992). Based on the evidence presented, the trial court’s finding that the independent crime is similar to the crime charged is not clearly erroneous. The court did not err in admitting the similar transaction evidence.

Judgment affirmed.


Blackburn and Smith, JJ., concur. Blackburn, J., also concurs specially.